11-569-ag
         Shi v. Holder
                                                                                         BIA
                                                                                 A077 341 580
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 18th day of April, two thousand twelve.
 5
 6       PRESENT:
 7                JOHN M. WALKER, JR.,
 8                ROBERT D. SACK,
 9                REENA RAGGI,
10                    Circuit Judges.
11       _________________________________________
12
13       JI ZU SHI, A.K.A. HIROKO KAJI,
14                Petitioner,
15
16                       v.                                        11-569-ag
17                                                                 NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _________________________________________
22
23       FOR PETITIONER:                Norman Kwai Wing Wong, New York, New
24                                      York.
25
26       FOR RESPONDENT:                Tony West, Assistant Attorney
27                                      General; Paul Fiorino, Senior
28                                      Litigation Counsel; Derek C. Julius,
29                                      Senior Litigation Counsel, Office of
30                                      Immigration Litigation, United
31                                      States Department of Justice,
32                                      Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       Petitioner Ji Zu Shi, a native and citizen of the

 6   People’s Republic of China, seeks review of a January 28,

 7   2011, order of the BIA denying his motion to reopen.     In re

 8   Ji Zu Shi a.k.a. Hiroko Kaji, No. A077 341 580 (B.I.A. Jan.

 9   28, 2011).    We assume the parties’ familiarity with the

10   underlying facts and procedural history of this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.    See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006).    The BIA denied Shi’s motion on the grounds

14   that it was untimely and because he failed to demonstrate

15   his prima facie eligibility for asylum.

16       An individual ordinarily may file only one motion to

17   reopen and must do so within 90 days of the final

18   administrative decision.    8 U.S.C. § 1229a(c)(7)(A), (C);

19   8 C.F.R. § 1003.2(c)(2).    Shi does not dispute that his

20   motion was untimely, but argues that he has demonstrated

21   materially changed country conditions to excuse the time

22   limitation.    However, even if changed conditions are


                                    2
 1   demonstrated, a motion to reopen proceedings shall not be

 2   granted unless it appears to the Board that a movant has

 3   established a prima facie case for the underlying

 4   substantive relief sought.     See INS v. Abudu, 485 U.S. 94,

 5   104-05 (1988).    In order to establish prima facie

 6   eligibility for relief, an “alien must show a realistic

 7   chance that [he] will be able to establish eligibility.”

 8   Poradisova v. Gonzales, 420 F.3d 70, 78 (2d Cir. 2005).     In

 9   order to establish eligibility for asylum based on future

10   persecution, an applicant must show “that [he] subjectively

11   fears persecution and that this fear is objectively

12   reasonable.”.     Ramsameachire v. Ashcroft, 357 F.3d 169, 178

13   (2d Cir. 2004).    Accordingly, Shi was required to establish

14   a realistic chance that he would be able to demonstrate an

15   objectively reasonable fear of persecution if his

16   proceedings were reopened.

17       The BIA reasonably denied Shi’s motion to reopen,

18   concluding that he did not provide “sufficient evidence that

19   convincingly establishe[d] that he would be targeted for

20   harm on account of his religion.”    An applicant can

21   demonstrate an objectively reasonable fear of persecution

22   “by offering evidence that [he] would be singled out


                                     3
 1   individually for persecution; and second, by proving the

 2   existence of a pattern or practice in [his] country of

 3   nationality of persecution of a group of persons similarly

 4   situated to [him] and establishing [his] own inclusion in,

 5   and identification with, such a group.”   Hongsheng Leng v.

 6   Mukasey, 528 F.3d 135, 142 (2d Cir. 2008).    Shi failed to

 7   argue before the BIA a pattern and practice of persecution

 8   of returning Mormon Chinese nationals by the Chinese

 9   government.   Accordingly, we decline to consider this

10   argument which he raises before us in the first instance.

11   See Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 119-20

12   (2d Cir. 2007) (petitioners must have raised before the BIA

13   the specific issues they raise before this Court).

14       Having failed to exhaust a pattern and practice

15   argument, Shi was required to demonstrate a realistic chance

16   that he would be able to demonstrate that he would be

17   targeted for harm if returned to China.   The BIA reasonably

18   concluded he failed to make such a showing.    See Hongsheng

19   Leng, 528 F.3d at 142.   The documents Shi submitted in

20   conjunction with his motion to reopen, including evidence of

21   membership in the Church of Jesus Christ of Latter-day

22   Saints (“LDS”), induction into the “Aaronic Priesthood,” and


                                   4
 1   photographs of himself outside of an LDS church, and

 2   background material on the Chinese government’s treatment of

 3   LDS members, failed to demonstrate whether the Chinese

 4   government is aware of his conversion to the LDS or that it

 5   would likely become aware of such conversion.    Absent such a

 6   showing, the BIA reasonably found that Shi failed to

 7   establish prima facie eligibility for relief.    The Board

 8   thus did not abuse its discretion in denying Shi’s motion.

 9   See Abudu, 485 U.S. 104-05.

10       For the foregoing reasons, the petition for review is

11   DENIED.   As we have completed our review, any stay of

12   removal that the Court previously granted in this petition

13   is VACATED, and any pending motion for a stay of removal in

14   this petition is DISMISSED as moot. Any pending request for

15   oral argument in this petition is DENIED in accordance with

16   Federal Rule of Appellate Procedure 34(a)(2), and Second

17   Circuit Local Rule 34.1(b).

18                                 FOR THE COURT:
19                                 Catherine O’Hagan Wolfe, Clerk
20




                                    5